Citation Nr: 0012770	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  98-16 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a 
shell fragment wound of the right buttock.

2.  Entitlement to an increased (compensable) rating for 
scars, residuals of a shell fragment wound of the left 
buttock, currently evaluated as zero percent disabling.

3.  Entitlement to an increased (compensable) rating for 
scars, residuals of shell fragment wounds of both arms, 
currently evaluated as zero percent disabling.


REPRESENTATION

Appellant represented by:	South Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

V. Marletta, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1968 to August 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  A residual disability of a shell fragment wound to the 
right buttock is not currently shown.  

2.  There is no competent, clinical evidence that the veteran 
has a shell fragment wound injury to his right buttock.


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of a shell fragment wound of the right buttock is not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In April 1998, the veteran filed a VA Form 21-4138 (Statement 
in Support of Claim) whereby he amended his earlier October 
1996 claim to include service connection for residual 
disability resulting from a shell fragment wound to the right 
buttock.  In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), 
the United States Court of Appeals for the Federal Circuit 
held that, under 38 U.S.C.A. § 5107(a), VA has a duty to 
assist only those claimants who have established well-
grounded (i.e., plausible) claims.  More recently, the United 
States Court of Appeals for Veterans Claims (Court or CAVC) 
issued a decision holding that VA cannot assist a claimant in 
developing a claim that is not well-grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).

In applying the first Caluza element of a well-grounded claim 
- evidence of a current disability -- to the present case, 
the Board can ascertain no such evidence of a current 
disability to the veteran's right buttock.  While a January 
1986 VA report of medical examination discusses in detail the 
residuals of a shell fragment wound to the veteran's right 
shoulder (a condition which was service-connected in a 
November 1975 rating decision), it does not mention any 
injury to the veteran's right buttock.  The veteran failed to 
appear for a subsequently scheduled VA examination in 
November 1996.  Given the lack of credible medical evidence 
substantiating the veteran's claim of a current right buttock 
disability, the Board must deny that claim as not well-
grounded.  


ORDER

A claim for entitlement to service connection for residuals 
of a shell fragment wound of the right buttock is not well-
grounded, and is accordingly denied.


REMAND

Additional development of the evidence is necessary in this 
case before a decision can be made on the veteran's claim for 
increased ratings for his service-connected shell fragment 
wound residual disabilities of his left buttock and arms.  
The evidence of record does not provide the medical 
information necessary for the Board to render findings of 
medical fact regarding the degree of disability resulting 
from the veteran's service-connected disabilities.  Shell 
fragment wounds can affect multiple body systems; therefore, 
on remand the veteran should be afforded appropriate VA 
examinations to identify and assess the severity of all 
residuals of his service-connected disabilities.  See Green 
v. Derwinski, 1 Vet. App. 121 (1991) (fulfillment of the 
statutory duty to assist "includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"); see also 38 C.F.R. § 4.1 (1999) (examinations must 
emphasize "the limitation of activity imposed by the 
disabling condition"); 38 C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain sufficient detail, it 
is incumbent on the rating board to return the report as 
inadequate for rating purposes"); 38 C.F.R. § 4.10 (1999) 
(examiner must give "full description of the effects of 
disability upon the person's ordinary activity"); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594.

Moreover, because the severity of the veteran's service-
connected shell fragment wound residuals to both arms are 
evaluated in part by reference to limitation of motion, 
consideration must be given to the criteria discussed in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), and VA is required 
to obtain adequate and competent evidence that will permit an 
informed assessment of whether greater limitation of motion 
or additional functional loss is likely to arise on use or 
during flare-ups.  Therefore, further development is required 
in this regard.  See also 38 C.F.R. § 4.40 and § 4.45 (1999).

Accordingly, the case is hereby REMANDED to the RO for the 
following additional development:

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who have 
examined him or have afforded him 
treatment for shell fragment wound 
residuals to his arms and/or to his left 
buttock since his separation from service 
in August 1974.

2.  Upon receipt of any and all such 
names and addresses, and duly executed 
authorization for the release of private 
medical records if necessary, the RO 
should request that all health care 
providers identified by the veteran 
furnish legible copies of all medical 
records compiled pursuant to either the 
examination of or treatment rendered for 
shell fragment wound residuals to his 
arms and/or his left buttock.

3.  Following receipt of any and all 
such records, the RO should afford the 
veteran appropriate VA examination(s) of 
both arms and the left buttock.  The 
examiner(s) should be provided a copy of 
this remand together with the veteran's 
entire claims folder.  All necessary 
tests, including x-rays if indicated, 
should be conducted and the examiner(s) 
should review the results of any testing 
prior to completion of the report(s).

The examiner(s) should identify all 
residuals attributable to the veteran's 
service-connected shell fragment wound 
residuals of both arms and the left 
buttock, to include any scars, 
neurological, muscle and orthopedic 
residuals.  

The examiner should note the range of 
motion for both arms and should state 
what is considered normal range of 
motion.  Whether there is any pain, 
weakened movement, excess fatigability 
or incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner(s) is 
asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when either arm is 
used repeatedly.  All limitation of 
function must be identified.   If there 
is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report.

The examiner(s) should specifically 
discuss the severity of any muscle 
impairment, and identify which, if any, 
muscle groups are involved.  38 C.F.R. 
§ 4.73 (1999).  

The examiner(s) should also describe in 
detail the veteran's postoperative scars, 
to include the length and width.  The 
examiner(s) should note whether there is 
any tenderness or pain on objective 
demonstration and any ulceration and 
whether or not the scar(s) are poorly 
nourished or superficial or impose any 
limitation on function.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 
7805 (1999).

The examiner(s) should state whether 
there are any neurological residuals 
associated with the veteran's service-
connected disabilities and identify any 
nerves involved.  For example, is there 
any associated neurological involvement 
of the veteran's upper extremities?  If 
so, the examiner(s) should also 
specifically discuss the extent, if any, 
of paralysis of the nerves involved.  
38 C.F.R. § 4.124a (1999).

4.  The RO is to advise the veteran that 
failure to report for a scheduled VA 
examination without showing good cause 
may have an adverse affect upon his 
claim, to include the possible denial 
thereof. 

5.  Following completion of all requested 
actions, the RO should review the claim, 
and determine whether increased ratings 
for the veteran's service-connected shell 
fragment wound residuals of both arms and 
left buttock can now be granted.  If the 
decision remains in any manner adverse to 
the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond thereto. The appellant has the 
right to submit additional evidence and 
argument on the matter or matters the 
Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The case should then be 
returned to the Board for further 
appellate consideration, as warranted. 

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

